While the defamation claim is against plaintiffs, it is based upon actions taken by their lawyer in the course of his representation of them.  Since evidence of his knowledge and intent could well constitute an essential element of the claim against plaintiffs, it would be prejudicial to them.  Accordingly, his being called as a witness to provide such evidence runs afoul of DR 5-102(B). In the belief that the trial court made a correct ruling in a very difficult situation, I would overrule the assignment of error and affirm the judgment.